EXHIBIT 10.10

AVX CORPORATION



Employment Agreement



 

AVX Corporation and Mr. J. Gilbertson, Chief Executive Officer and President,
have entered into an employment agreement that provides for a two-year advisory
period upon Mr. Gilbertson's retirement from the Company.



During this advisory period, Mr. Gilbertson will receive an annual payment
equivalent to his most recent base salary as a full time employee.



If Mr. Gilbertson dies prior to or during the advisory period, his heirs will be
entitled to the payments he would have received.



 